Citation Nr: 1721909	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  10-39 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to temporary total disability (TTD) evaluations under 38 C.F.R. §§ 4.29 and 4.30 following September 2008 back surgery.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1972 to November 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2015, the Board remanded the claim for additional development.

At that time, the Board referred several issues, all of which have been addressed by the RO, except for the issue of whether new and material evidence has been submitted to reopen a claim of service connection for a heart condition, which was raised in an October 2010 statement.  The Board does not have jurisdiction over the claim, which is again referred to the RO for appropriate action.  38 C.F.R. § 19.9(b). 

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

A remand for further development is warranted.

First, in January 2017, after the most recent supplemental statement of the case (SSOC), VA received authorizations from the Veteran to obtain treatment records for his spine from a Dr. Posas and Dr. Worthman as well as the Noburn Dental Clinic and Moody Air Force Base Clinic, none of which appear to be of record.  Thus, these potentially relevant records should be obtained.

Further, as the November 2016 examiner who provided a medical opinion in this case did not have the benefit of reviewing these records, an addendum opinion should be obtained on remand.  Additionally, the Board notes that the examiner was instructed to address "any articles submitted by the Veteran" in providing her opinion.  In September 2010, the Veteran submitted an article entitled, "A Review of Manual Load Lifting Models" which the examiner did not address.  Therefore, it is also necessary to obtain an addendum opinion so that the examiner can address this article.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain private treatment records from Dr. Posas, Dr. Worthman, Noburn Dental Clinic, and Moody Air Force Base Clinic, as identified by the Veteran in the authorizations received by the Board in January 2017.  

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  The RO should note that the records from Moody Air Force Base "Federal records" for purposes of 38 C.F.R. § 3.159(e).

2.  After completing the above, the claims file should be forwarded to the examiner who provided the November 2016 medical opinion, or other appropriate examiner to obtain an addendum opinion in light of the newly identified records received as to the following:

(A) Did the Veteran's service-connected lumbosacral strain (established in a December 1983 rating decision) require him to undergo the September 2008 back surgery?

(B) If not, did the Veteran's service-connected lumbosacral strain cause or aggravate the back disability that caused him to undergo the September 2008 surgery?

Further, the examiner should address the article submitted by the Veteran in September 2010 entitled "A Review of Manual Load Lifting Models" in answering the above as well as any lay statements of record.

The examiner must provide a complete rationale in support of all opinions proffered.  

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

